DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on October 5th, 2022 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5th, 2022.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by DiLoreto (U.S. Pub. No. 2021/0115184 A1) (hereinafter “DiLoreto”) or, in the alternative, under 35 U.S.C. 103 as obvious over DiLoreto, optionally in view of Maurer et al. (U.S. Pub. No. 2011/0229693 A1) (hereinafter “Maurer”)
Regarding claims 1 and 4, DiLoreto teaches an exterior layer such as a brick facing (masonry) (Fig. 2 [12]) and an insulating board/panel comprising an open cell polyurethane foam layer (Fig. 2 [32]) [0076] having an open cell content measured by ASTM D6226 of greater than 95%, with an example being 99% [0018, Table 12/0108] and a waterproof closed cell polyurethane foam resin (Fig. 2 [34]), wherein the foam panel/board system comprises an average thermal conductivity of about 0.0354 W/m*K [Table 3, 0089], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
While a closed cell foam having a closed cell content within the claimed range is not explicitly claimed, it would have been inherent or obvious given the features of the open cell layer and the impermeable nature of the closed cell foam. However, in the event that it is not obvious, Mauer teaches a closed cell foam by definition has most preferably 5% or less open cell content and an open cell foam has most preferably 90% or more open cell content [0024].

Claims 1 & 4 are rejected under 35 U.S.C. 103 as obvious over Honda (JP 10-244609 A) (hereinafter “Honda”) as evidenced by or in view of McAdams (U.S. Pub. No. 2019/0048163 A1) (hereinafter “McAdams”) and Maurer et al. (U.S. Pub. No. 2011/0229693 A1) (hereinafter “Maurer”).
Regarding claims 1, Honda teaches an exterior concrete wall surface [0002] covered by an heat-insulating foamed composite/laminate comprising a foam board comprising a closed cell polyurethane foam (All Figs. [2]) [0013-0015] and a more conformable open cell polyurethane foam (All Figs. [1]) [0008], wherein polyurethane foam cell-structure properties would measured according to standard test methods such as open cell content according to ASTM D6226-05 as evidenced by McAdams [0070], wherein when measured by ASTM D6226-05 as evidenced by Mauer a closed cell foam has most preferably 5% or less open cell content (95% or greater closed cell content) and an open cell foam has most preferably 90% or more open cell content [0024].
Or, it would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to measure and optimize a desired layer property of polyurethane foam layers using a standard test method.
Regarding claim 4, although Honda does not disclose the thermal conductivity, the claimed properties are deemed to be inherent to the structure in the prior art since Honda teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 3 & 5 are rejected under Honda, as evidenced by or further in view of McAdams and Maurer, as applied to claim 1 above, further in view of Prignitz (EP 611406 B1) (hereinafter “Prignitz”) and optionally Schillings (DE 102010000600 A1) (hereinafter “Schillings”) and/or Ciuperca (U.S. Pub. No. 2016/0361892 A1) (hereinafter “Ciuperca”).
Regarding claims 3 and 5, Honda does not teach a saturated/unsatured glass mat facer and/or a reinforced coating comprising glass fiber mesh.
Schillings teaches a thermal insulation system for insulating an exterior wall [0001], wherein in polyurethane rigid foam insulation its well-known to provide a reinforced (glass mesh) coating [0004] and cover (facing layers) [0002-0005], wherein the cover layer is a coated (saturated) glass fleece fiber [0006], that may additionally comprise a top coating having a reinforcement therein [0022].
	AND/OR
Ciuperca teaches an insulation system for exterior walls [0003-0004], comprising a polyurethane foam core laminated to at least one impregnated (saturated) glass fiber member (facing) [0053-0055, 0072], wherein the coated facing further includes a coated reinforcing glass fiber scrim or grid (mesh) [0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide either or both of at least one saturated/unsaturated glass fiber mat facing layer and/or a glass fiber mesh reinforced coating. One of ordinary skill in the art would have been motivated to provide improved variations of known features of exterior wall insulating foam systems, which can provide a reinforced area for mounting additional top decorative layers (stucco, gypsum, plywood) [Schillings, 0005-0006] and/or providing a coated reinforcement to the cover/carrier layer to additionally reinforce the entire board structure [Ciuperca, 0078].

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Prignitz (AU 666885 B2) (hereinafter “Prignitz”) in view of Hofer (U.S. Patent No. 4,042,746) (hereinafter “Hofer”), as evidenced by or also in view of McAdams, wherein claim 5 is optionally further in view of Schillings (DE 102010000600 A1) (hereinafter “Schillings”).
Regarding claims 1-6, Prignitz teaches a heat insulating system for an exterior wall comprising load-bearing masonry or the like (All Figs. [12]) polyurethane foam material comprising at least one glass fiber mat carrier/glass fiber mesh reinforced coating base/backing layer (All Figs. [16/18]), wherein the surface may be roughened for the attachment of further decorative layers.
However, the polyurethane foam core/board is not stated to comprise at least one closed cell layer having closed cell content within the claimed range and an open cell layer having an open cell content within the claimed range.
Hofer teaches a heat insulating system for sound insulation and/or thermal insulation, wherein the closed cell layer comprises a rigid closed cell polyurethane foam core (All Figs. [10]) sandwiched by open cell polyurethane layers (All Figs. [12/14]) for attachment/bonding to saturated glass mat facings (All Figs. [16/18]), wherein in an example the closed cell foam has a density of 2 lbs/ft3 (32.0 kg/m3), with an overall range as low as 0.9 pcf (14.4 kg/m3), preferably 1.5 to 2.0 lbs/ft3 (24-32 kg/m3) and the open cell foam comprises a density of 1.8 lbs/ft3 (28.8 kg/m3), with an overall range of 0.5 to 5 lbs/ft3 (8 to 80.1 kg/m3), wherein substantially all of the cells in the closed cell layer are preferred to be noncommunicating and at least 85% of the cells are open in the open cell layer [col. 4, line 31 – col. 5, line 15], wherein polyurethane foam cell-structure properties would measured according to standard test methods such as open/closed cell content according to ASTM D6226-05 as evidenced by McAdams [0070].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide one or both surfaces of a closed cell polyurethane foam core with an open cell polyurethane foam layer having the closed cell content and open cell content within the ranges claimed. One of ordinary skill in the art would have been motivated to provide a method of attaching the at least one carrier layer.
Further regarding claim 5, in the event that the saturated glass fiber mats of Prignitz and/or Hofer are not considered glass fiber mesh reinforced coatings:
Schillings teaches a thermal insulation system for insulating an exterior wall [0001], wherein in polyurethane rigid foam insulation its well-known to provide a reinforced (glass mesh) coating [0004] and cover (facing layers) [0002-0005], wherein the cover layer is a coated (saturated) glass fleece fiber [0006], that may additionally comprise a top coating having a reinforcement therein [0022].
	AND/OR
Ciuperca teaches an insulation system for exterior walls [0003-0004], comprising a polyurethane foam core laminated to at least one impregnated (saturated) glass fiber member (facing) [0053-0055, 0072], wherein the coated facing further includes a coated reinforcing glass fiber scrim or grid (mesh) [0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide either or both of at least one saturated/unsaturated glass fiber mat facing layer and/or a glass fiber mesh reinforced coating. One of ordinary skill in the art would have been motivated to provide improved variations of known features of exterior wall insulating foam systems, which can provide a reinforced area for mounting additional top decorative layers (stucco, gypsum, plywood) [Schillings, 0005-0006] and/or providing a coated reinforcement to the cover/carrier layer to additionally reinforce the entire board structure [Ciuperca, 0078].

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over In-hak et al. (KR 10-0926834 B1) (hereinafter “In-hak”) in view of Bernd et al. (EP 2905117 A1) (hereinafter “Bernd”), Bertrand (FR 2722811 A1) (hereinafter “Bertrand”), Jones et al. (U.S. Pub. No. 2016/0194866 A1) (hereinafter “Jones”), and Ishii et al. (U.S. Patent No. 4,938,819) (hereinafter “Ishii”), as evidenced by or also in view of McAdams and/or Mauer, wherein claim 5 is optionally further in view of Schillings (DE 102010000600 A1) (hereinafter “Schillings”) and/or Ciuperca (U.S. Pub. No. 2016/0361892 A1) (hereinafter “Ciuperca”).
Regarding claims 1-6, In-hak teaches a rigid foam composite insulation material used as a heat insulator for the outside of concrete or other building walls (pg. 1), wherein the insulation material comprises a polyurethane foam board formed on one or between coated glass fiber facer(s) in an in-line process.
However, the polyurethane foam core/board is not stated to comprise at least one closed cell layer having closed cell content within the claimed range and an open cell layer having an open cell content within the claimed range.
Bernd teaches forming multilayered polyurethane core sandwich elements in a continuous in-line process, improved over standard sandwich elements [0005] and adding sprayed/particulate layers , wherein the intermediate particularly low bulk density polyurethane foam core (All Figs. [K3]) is formed on one side or between two additional polyurethane foam cores (All Figs. [K1/K2]), wherein the layers may differ in chemical composition and/or physical properties such as density [0016-0018] and are formed on a side of or between further glass fiber carrier webs [0015].
Bertrand teaches a composite panel for acoustic and thermal insulation in building parts comprising a thermal insulation panel of a rigid closed cell polyurethane formed on one or between two facing(s) in a continuous in-line process (pg. 1, lines 29-37) and at least one outer facing acoustic insulation panel (wherein the additional acoustic panel is on the opposite face from the first, sandwiching the closed cell polyurethane foam layer) of a flexible or semi-rigid polyurethane foam with open cells (pg. 1, lines 18-23), wherein the rigid closed cell layer comprises an optionally lower density between 10 and 35 kg/m3 and the outer open cell layer(s) comprises a density between 30 and 500 kg/m3.
However, it would not have been clear from Bertrand or Bernd how to form the open cell polyurethane in an in-line process.
Jones teaches an acoustic panel for buildings comprising a preferably semi-rigid open cell polyurethane foam [0026, 0040-0041], wherein optimizing for acoustic absorption, which increases when the amount of accessible pores (open cell content) increases and when the pore diameter or air flow resistivity decreases (i.e. density increases), wherein Ishii teaches a self-supporting acoustic semi-rigid foam material comprising nearly identical materials and methods using a preferred continuous in-line process improved in density uniformity over a mold-based process (col. 13, line 43 – col. 14, line 54), wherein a lower density is taken into consideration regarding the weight (col. 1, line 60 – col. 2, line 20).
Regarding the open/closed cell content, the polyurethane foam cell-structure properties would measured according to standard test methods such as open cell content according to ASTM D6226-05 as evidenced by McAdams [0070], wherein when measured by ASTM D6226-05 as evidenced by Mauer a closed cell foam has most preferably 5% or less open cell content (95% or greater closed cell content) and an open cell foam has most preferably 90% or more open cell content [0024]. Or, it would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to measure and optimize a desired layer property of polyurethane foam layers using a standard test method.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the continuous in-line processed thermally insulating polyurethane foam core of In-hak as further comprising acoustic insulation by comprising an acoustically insulating open cell polyurethane having substantially open cells having the cell content as claimed on both sides of a thermally insulating substantially closed cell polyurethane foam having the cell content as claimed, each having a density within the range claimed, as the density would have been optimized according to the acoustic properties desired while accounting for the total weight of the product. One of ordinary skill in the art would have been motivated to form a thermally insulating polyurethane foam board as having both thermal and acoustic insulating abilities [Bertrand], improved over a conventional foam board having a single density/foam type [Bernd].
Further regarding claim 5, in the event that the saturated glass fiber mats of In-hak are not considered glass fiber mesh reinforced coatings:
Schillings teaches a thermal insulation system for insulating an exterior wall [0001], wherein in polyurethane rigid foam insulation its well-known to provide a reinforced (glass mesh) coating [0004] and cover (facing layers) [0002-0005], wherein the cover layer is a coated (saturated) glass fleece fiber [0006], that may additionally comprise a top coating having a reinforcement therein [0022].
	AND/OR
Ciuperca teaches an insulation system for exterior walls [0003-0004], comprising a polyurethane foam core laminated to at least one impregnated (saturated) glass fiber member (facing) [0053-0055, 0072], wherein the coated facing further includes a coated reinforcing glass fiber scrim or grid (mesh) [0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide either or both of at least one saturated/unsaturated glass fiber mat facing layer and/or a glass fiber mesh reinforced coating. One of ordinary skill in the art would have been motivated to provide improved variations of known features of exterior wall insulating foam systems, which can provide a reinforced area for mounting additional top decorative layers (stucco, gypsum, plywood) [Schillings, 0005-0006] and/or providing a coated reinforcement to the cover/carrier layer to additionally reinforce the entire board structure [Ciuperca, 0078].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Both Prignitz (recited above) and Egan et al. (U.S. Pub. No. 2005/0144901 A1) teach polyurethane foam insulation systems, wherein the side the closed cell polyurethane foam facing against the exterior wall surface comprises an integral or attached, respectively, drainage plane formed by shaped channels or a fibrous layer, respectively, but not an open-cell foam layer. However, Pufahl (U.S. Pub. No. 2008/0307715 A1) teaches a drainage plane attached to an impervious closed cell foam layer [0018], wherein the drainage system can comprise channels or a porous sheet comprising a fibrous layer or open cell foam, wherein the open cell foam is preferred as it provides a barrier to air intrusion while also allowing water to escape a building structure [0017, 0027], wherein it would have been obvious to and motivated for one of ordinary skill in the art to provide an open cell foam drainage plane.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 13th, 2022